Citation Nr: 1105042	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-18 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for a 
right ankle disability.  


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to September 
1945.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the New York, New York Department 
of Veterans' Affairs (VA) Regional Office (RO).

During the pendency of this appeal, the Veteran was scheduled for 
a Travel Board hearing before a member of the Board in August 
2010, however, she failed to appear for the hearing and the 
record is absent of any request for a postponement, motion for a 
new hearing, or showing of good cause.  As such the hearing 
request will be processed as if it had been withdrawn.  See 38 
C.F.R. § 20.704(d) (2010).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran's right ankle disability is productive of marked 
limitation of motion.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a right 
ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. § 3.159 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (2010).

The United States Court of Appeals for Veterans Claims (Court) 
held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to 
the extent possible the VCAA notice, as required by 38 U.S.C.A. § 
5103(a) (West 2002), must be provided to a claimant before an 
initial unfavorable decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for an 
increased rating in the rating decisions on appeal, she was 
provided notice of the VCAA in May 2005 and September 2005.  The 
VCAA letter indicated the types of information and evidence 
necessary to substantiate the claim, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain lay evidence 
and both private and VA medical treatment records.  Thereafter, 
the Veteran received additional notice in March 2006, pertaining 
to the downstream disability rating and effective date elements 
of her claim, and was furnished a Statement of the Case in April 
2009 with subsequent re-adjudication in a December 2010 
Supplemental Statement of the Case.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006); see also Mayfield and Pelegrini, both 
supra.

The Veteran's actions are also indicative of her actual knowledge 
of the requirements for substantiating her increased rating 
claim.  The Veteran has reported her current symptomatology and 
the effects on her daily life to VA examiners.  Based on this 
evidence, the Board is satisfied that the Veteran had actual 
knowledge of what was necessary to substantiate her increased 
rating claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007) (actual knowledge is established by statements or actions 
by the claimant or the claimant's representative that demonstrate 
an awareness of what is necessary to substantiate a claim).

Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of her claim in this Board 
decision.  Rather, remanding this case back to the RO for further 
VCAA development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of 
the issue on appeal has been identified and obtained, to the 
extent possible.  The evidence of record includes VA outpatient 
treatment reports, VA examinations and statements from the 
Veteran and her representative.  The Veteran has not indicated 
that she has any further evidence to submit to VA, or which VA 
needs to obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has not 
been obtained.  The Veteran and her representative have been 
accorded ample opportunity to present evidence and argument in 
support of her appeal.  Thus, the Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence that 
might be relevant to the issues on appeal, and that VA has 
satisfied the duty to assist.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2010).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity resulting 
from disability.  Separate diagnostic codes identify the various 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for the higher evaluation; otherwise, 
the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 
(2010).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for the higher rating; otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  When, as here, the Veteran is 
requesting an increased rating for an established service-
connected disability, the present disability level is the primary 
concern and past medical reports do not take precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the most recent examination is not necessarily and 
always controlling; rather, consideration is given not only to 
the evidence as a whole but to both the recency and adequacy of 
examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with consideration 
of the possibility that different "staged" ratings may be 
warranted for different time periods.

When evaluating musculoskeletal disabilities, VA may consider 
granting a higher rating in cases in which functional loss due to 
pain, weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The Veteran's right ankle disability has been rated as 20 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2010).

Normal ranges of motion of the ankle are dorsiflexion from 0 
degrees to 20 degrees, and plantar flexion from 0 degrees to 45 
degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5270 provides ratings for ankylosis of the ankle.  
Ankylosis of the ankle in plantar flexion less than 30 degrees is 
to be rated 20 percent disabling; ankylosis of the ankle in 
plantar flexion between 30 degrees and 40 degrees, or in 
dorsiflexion between 0 degrees and 10 degrees, is to be rated 30 
percent disabling; ankylosis of the ankle in plantar flexion at 
more than 40 degrees, or in dorsiflexion at more than 10 degrees 
or with abduction, adduction, inversion, or eversion deformity, 
is to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5271 provides ratings based on limitation of 
extension of the ankle.  Moderate limitation of motion of the 
ankle is rated as 10 percent disabling; and marked limitation of 
motion of the ankle is rated as 20 percent disabling.  38 C.F.R. 
§ 4.71a.

Analysis

In statements and testimony presented throughout the duration of 
the appeal, the Veteran has maintained that her current right 
ankle disability warrants a higher rating as this condition has 
worsened.  

In a February 2003 VA outpatient treatment report, the Veteran 
was treated for a fracture of the left fibula, at which time she 
reported having numbness in her thigh area which caused her to 
fall, however, no right ankle disability was noted at this time.  

In June 2005 VA examination, the Veteran reported injuring her 
right ankle secondary to a fall two years earlier and was 
hospitalized for about three months.  She reported her right 
ankle disability was productive of intermittent pain and swelling 
with flare-ups and were precipitated by ambulating up to two 
blocks with no alleviating factors.  The Veteran also reported 
she was able to ambulate with a straight cane up to two blocks 
with no additional limitation of motion or functional impairment 
beyond the pain.  She also used orthopedic shoes.  The Veteran 
reported no aggravation of occupational and/or recreational 
activities.  A physical examination revealed limitation of ankle 
range of motion with dorsiflexion to 10 degrees and plantar 
flexion to 15 degrees.  The right ankle was painful with 
supination to 20 degrees with pain increasing on repetitive 
movement.  The ankles were noted to be limited equally by pain, 
weakness and lack of endurance.  Tenderness was noted at the 
right lateral malleolus.  The Veteran was noted to ambulate with 
a straight cane and have a slow but functional gait.  X-rays of 
the ankles revealed an old healed fracture of the distal left 
fibula, osteoarthritis of the bilateral ankles, left more than 
right, and left foot, and bilateral calcaneal spurs.  The Veteran 
was diagnosed with osteoarthritis of the left foot and bilateral 
ankles.  

During a June 2005 VA examination of the Veteran's scars, a 
slightly atrophic patch on the right lateral malleolus but no 
discrete scar was noted.  No pain, adherence, instability, 
elevation, depression, inflammation, edema, keloid, induration, 
limitation of motion or disfigurement was found.  The examiner 
noted the scar was superficial and provided a diagnosis of no 
scar.  

In a September 2005 addendum to the June 2005 VA examination, the 
examiner noted his diagnoses in that exam included osteoarthritis 
of the left foot and bilateral ankles.  

A January 2006 VA outpatient treatment report reflects that the 
Veteran was treated for a gait abnormality and was noted to use a 
walker with a seat at this time.  

VA outpatient treatment reports from January 2008 to August 2008 
reflect that the Veteran was continually treated for conditions 
including pedal edema, gait instability and falls which VA 
physicians had attributed to several causes, though none were 
attributed specifically to her right ankle disability.  In 
particular, these records demonstrate that her unsteady gait was 
attributed to multifactoral etiologies necessitating the use of a 
walker, her falls were attributed to osteoporosis and the 
probable cause of her pedal edema was noted to be venous 
insufficiency.  These records from January 2008 to August 2008 
also demonstrated that the Veteran had an unsteady gait, needed 
assistance with walking, needed a walker, and her only limitation 
was mobility, although she was fully ambulatory with a walker.  
During this period the Veteran was found to be a highly 
functioning 86 year old female who had stable co-morbidities with 
active issues relating to impairments in mobility, she was 
independent in her basic and instrumental activities of daily 
living, participated in a dance-exercise program, and, despite 
her unsteadiness, she maintained an active lifestyle by 
ambulating repeatedly along the corridors of her senior 
residence.  In April 2008, bilateral lower extremity weakness was 
noted with no specific findings related to the right ankle.  

In a March 2009 VA examination, the Veteran complained of 
intermittent pain and swelling in the right ankle, described as 
mild and that comes on with walking an standing, occurring three 
to four times a week and relieved by elevation.  No functional 
loss was reported.  The Veteran ambulated with a rollator 
(walker) with a seat and did not wear any braces.  She was noted 
to have osteoarthritis but no constitutional symptoms of any 
inflammatory arthritis.  A physical examination revealed a small 
1.5 cm x 2 cm scar over the ankle that was pink, pale and 
slightly dry compared to the surrounding skin.  The scar was 
nontender and did not interfere with any function of range of 
motion.  Range of motion of the right ankle revealed dorsiflexion 
from zero to 10 degrees, plantar flexion from zero to 35 degrees 
and no complaints of pain.  There was some tenderness noted over 
the right ankle at the tip of the lateral malleolus just distal 
to the scar and there was no swelling noted.  No varus or valgus 
angulation was found.  Motor strength was four out of five.  The 
examiner noted the June 2005 X-rays of the ankles demonstrated 
osteoarthritis, more in the left than the right.  The Veteran was 
diagnosed with residuals of a right ankle fracture with post 
traumatic arthritis and scar.  

In a March 2009 VA outpatient treatment report, the Veteran was 
noted to have bilateral ankle edema.  In September 2009, the 
Veteran reported having pain in her ankles which had worsened 
since a fall a few days earlier.  At this time an examination of 
the ankles revealed no edema, slight tenderness around the 
exterior malleolus of the left ankle and she was diagnosed with 
ankle pain, degenerative joint disease and calcaneal spur.  X-
rays of the ankles taken at this time revealed an old healed 
fracture of the distal left fibula and a large plantar calcaneal 
spur.  Subsequent VA outpatient treatment reports through October 
2010 are absent of any additional complaints, treatment or 
findings related to the Veteran's right ankle.  

In a November 2010 VA examination, the Veteran's reported right 
ankle symptoms included intermittent pain and swelling with no 
redness, tenderness or drainage and which was treated with rest.  
Flare-ups were reportedly variable and no details could be 
specified.  Precipitating factors included ambulation and 
alleviating factors included rest.  During flare-ups there was a 
reported increase in pain and some additional limitation, though 
the degree could be expressed only by resorting to mere 
speculation.  The Veteran was noted to be able to ambulate with a 
rolling walker up to four blocks.  No constitutional symptoms or 
incapacitating exacerbations of inflammatory arthritis were 
reported.  

A physical examination of the right ankle revealed dorsiflexion 
from 0 to 10 degrees and plantar flexion from 0 to 20 degrees, 
both with pain.  Additional limitation of motion was noted to 
include pain with dorsiflexion to 10 degrees and pain with 
supination to 10 degrees, both increasing with repetitive 
movements.  Objective evidence of tenderness at the right lateral 
malleolus and movement guarding with right ankle dorsiflexion and 
supination was found.  The Veteran was noted to ambulate with a 
rolling walker and a slow but functional gait.  No evidence of 
ankylosis or inflammatory arthritis was found.  The examiner 
found that pain and lack of endurance did not cause any 
additional limitation with repetitive motion.  Moderate valgus 
deformity was noted with the bilateral ankles.  X-rays of the 
ankles reflected moderate mid-foot osteoarthritis and a large 
calcaneal spur.  The Veteran was diagnosed with post traumatic 
osteoarthritis of the right ankle and foot.  

After a careful review of the evidence of record, the Board finds 
that the Veteran's right ankle disability does not warrant an 
evaluation in excess of 20 percent at any time since the date of 
claim on March 21, 2005.  The objective findings of record 
reflect a marked limitation of motion of the right ankle but do 
not demonstrate any finding of ankylosis in the right ankle so as 
to warrant a higher rating.  In this regard, the Board notes that 
the Veteran's range of motion of the ankle included 10 degrees of 
dorsiflexion and 15 to 35 degrees of plantar flexion with pain.  

Moreover, the Board notes that although VA outpatient treatment 
reports note the Veteran was continually treated for conditions 
including pedal edema, gait instability and falls, her unsteady 
gait was attributed to multifactoral etiologies necessitating the 
use of a walker, her falls were attributed to osteoporosis and 
her the probable cause of her pedal edema was noted to be venous 
insufficiency.  In addition, while VA medical records reflect the 
Veteran needed a walker and her only limitation was mobility, she 
was found to be highly functioning 86 year old female who had 
stable co-morbidities with active issues relating to impairments 
in mobility, fully ambulatory with a walker, independent in her 
basic and instrumental activities of daily living, participated 
in a dance-exercise program, and, despite her unsteadiness, she 
maintained an active lifestyle by ambulating repeatedly along the 
corridors of her senior residence.  Finally, even when treated 
for increased right ankle pain following a fall in September 
2009, physical findings revealed only a slight tenderness around 
the exterior malleolus of the left ankle.  

The objective evidence of record does not also reflect ankylosis 
of the Veteran's ankles, which requires the ankle joint to be 
frozen in a position and unmovable.  As such the Board finds the 
Veteran's right ankle disability is productive of a marked 
limitation of motion which is adequately compensated for under 
the 20 percent rating currently assigned.  This assignment of a 
20 percent evaluation takes into consideration the DeLuca 
factors, wherein a higher rating may be assigned based on 
additional limitation of motion due to pain on use, including 
flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995).

The Board also notes that while the Veteran reported in the June 
2005 VA examination that she injured her right ankle secondary to 
a fall two years earlier and was hospitalized for about three 
months, the contemporaneous clinical evidence of record during 
the period of this appeal reflects that the Veteran was treated 
for injuries for a fractured left fibula from a fall due to 
numbness in her thigh in February 2003.  VA outpatient treatment 
reports reflect that in February 2003, the Veteran was treated at 
the VA for a fracture of the left fibula and the Veteran herself 
reported at this time that she felt her left thigh "going dead" 
and thereafter her leg buckled and she fell.  The medical 
evidence of record demonstrates that no right ankle injuries were 
treated at this time.  Therefore the Board finds that, while the 
Veteran is competent to attest to the fall she sustained in 2003, 
her statements are not credible as to actual injuries she 
sustained from this fall as they are inconsistent with the 
contemporaneous medical evidence of record during the period of 
this appeal.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see 
also McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006); see also 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Savage v. 
Gober, 10 Vet. App. 488, 496-97 (1997).  

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an evaluation higher than 20 percent at any time 
since the date of claim on March 21, 2005.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  That is to say, the 
Veteran's disability has been no more than 20 percent disabling 
since that date, so her rating cannot be "staged" because the 20 
percent rating represents her greatest level of functional 
impairment attributable to this condition since that date.

In summary, for the reasons and bases expressed above, the Board 
concludes that a disability rating in excess of 20 percent for 
right ankle disability is not warranted at any time since the 
date of claim on March 21, 2005.  Since the preponderance of the 
evidence is against the claim, the benefit of the doubt rule does 
not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  The benefit sought on appeal is accordingly denied.

Extraschedular Consideration

As a final matter, the Board has also considered whether the 
Veteran's disability presents an exceptional or unusual 
disability picture as to render impractical the application of 
the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

The determination of whether a veteran is entitled to an 
extraschedular rating under 38 C.F.R. § 3.321(b) is a three step 
inquiry:  (1) threshold factor for extraschedular consideration 
is a finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate; 
if the criteria reasonably describe the veteran's disability 
level and symptomatology, then the veteran's disability picture 
is contemplated by the rating schedule, the assigned schedular 
evaluation is therefore adequate and no  referral is required; 
(2) if the rating schedule is inadequate, then the Board should 
determine whether the veteran's exceptional disability picture 
exhibits factors such as marked interference with employment and 
frequent periods of hospitalization; (3) when an analysis of the 
first two steps reveals that the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors, then the case must be referred 
to the Under Secretary for Benefits or the Director of 
Compensation and Pension Service for completion of the third 
step-a determination of whether, to accord justice, the 
veteran's disability picture requires the assignment of an 
extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008); See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating schedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.")

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology from her right ankle 
disability and provides for additional or more severe symptoms 
than currently shown by the evidence; thus, her disability 
picture is contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate.  See id.  
Consequently, referral for extraschedular consideration is not 
warranted.


ORDER

A disability rating in excess of 20 percent for a right ankle 
disability is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


